Citation Nr: 1206305	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for positional vertigo.

4.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), i.e., stroke.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for low arch pronation.

8.  Entitlement to service connection for benign paroxysmal (chronic sinus).

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for a cervical spine disorder.

11.  Entitlement to service connection for a lumbar spine disorder.

12.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from May 1984 to February 1987 and from January to October 1991.  He had additional service in the Puerto Rico Army National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision the Board is deciding the claim for service connection for left ear hearing loss.  All of the remaining claims require further development before being decided, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC).

The Board also sees that, in a statement attached to his March 2007 application for benefits, the Veteran indicated his lower extremities (as well as his back and feet) were subject to undue strain as a result of the Army physical training and his duties as a helicopter mechanic.  He also claimed that, since returning from Operation Desert Shield/Desert Storm, he has been suffering from chronic fatigue, as well as other ailments (claims the RO since have developed).  But the RO has not developed the claims for service connection for chronic fatigue syndrome and for disabilities of the lower extremities.  As the Agency of Original Jurisdiction (AOJ), the RO must initially adjudicate these additional claims; the Board does not presently have jurisdiction over them, so they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

Since filing his claim, the Veteran has not had sufficient hearing loss in his left ear to be considered a ratable disability according to VA standards, so no current disability or possible relationship of this nonexistent disability with his military service, even accepting that he experienced repeated exposure to loud noise while in service.


CONCLUSION OF LAW

The Veteran does not have a ratable left ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As will be explained, the Veteran does not have sufficient hearing loss in his left ear to be considered a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  So, in effect, his claim for left ear hearing loss must be denied as a matter of law since he clearly does not meet the requirements of this VA regulation.  The VCAA is inapplicable when the issue presented is solely one of statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

This notwithstanding, because it was theoretically possible for the Veteran to have had sufficient hearing loss in this ear to meet the requirements of § 3.385 at some point since the filing of his claim, a VCAA notice letter was sent to him in May 2007, prior to initially adjudicating his claim in the October 2007 decision at issue in this appeal, so in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of this claim.  And as explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as possibly pertinent, including the service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  

The Board declines to obtain a medical nexus opinion concerning this claim because there is no evidence suggesting the Veteran had hearing loss in this ear while in service, or even within a year of his discharge from service, or perhaps most importantly suggesting that he even now has sufficient hearing loss in this ear to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to in turn be considered a ratable disability according to the standards of this controlling VA regulation.  When, as here, the Veteran has not first established that he has the claimed disability, there necessarily cannot be any correlation of said disability with his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Pertaining to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his left ear hearing loss is a result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that he has established his status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reasonable doubt concerning any matters material to these determinations is resolved in his favor.  38 C.F.R. § 3.102.

III.  Whether Service Connection for Left Ear Hearing Loss is Warranted

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

And here, unfortunately, the Veteran has not met these prescribed standards since filing his claim.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" is generally, though not always, interpreted to mean a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The exception to this rule is when the type of condition claimed is readily amenable to even lay diagnosis - such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), and disorders of those sorts.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hearing loss does not fall within the purview of this exception, however, especially since there has to be sufficient hearing loss according to the requirements of § 3.385 for it to be considered a ratable disability.  So this is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Proof of current disability is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there is no disability to causally relate to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Court has explained that a Veteran need not satisfy these threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's service treatment records (STRs) at various times and in various capacities since 1984 show he sometimes had threshold losses at or greater than 20 decibels, so indicative of some hearing loss, whereas at other times he did not.  

Prior to his first period of service, an April 1984 enlistment examination determined the hearing in his left ear was within normal limits.  An audiogram revealed pure tone thresholds in this ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 5, 10, 10, and 0 decibels, respectively.  In February 1987, prior to his separation, he elected not to undergo military examination.  

In July 1988, an Army Reserve periodic examination was conducted, and an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 25, 10, 10, 10, and 5 decibels, respectively.

In September 1991, prior separating from his second period of AD, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 20, 10, 15, 10, and 10 decibels, respectively.

It appears that, because of his duties and responsibilities in air flight operations, his hearing acuity was constantly monitored during his National Guard career, so repeatedly tested and evaluated.  

More specifically, in November 1992, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 5, 10, 5, and 5 decibels, respectively.  

In February 1994, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 5, 10, 5, and 15 decibels, respectively.  

In February 1997, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 5, 10, 5, and 10 decibels, respectively.  

A subsequent April 1999 audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 0, 10, 5, and 10 decibels, respectively.

A later May 2000 audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 0, 10, 5, and 0 decibels, respectively.  

In February 2001, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 0, 15, 10, and 5 decibels, respectively.  

In February 2002, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 0, 10, 0, and 10 decibels, respectively.  

A January 2003 audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 5, 0, 10, and 25 decibels, respectively.  

In July 2004, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 0, 15, 10, and 20 decibels, respectively.  

Middle-ear otitis was noted to have been resolved in an August 2005 Medical Recommendation for Flying Duty.  

In March 2006, an audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 5, 10, 10, and 15 decibels, respectively.  

So while there was some degree of left ear hearing loss noted during his service, more significantly, he did not ever have sufficient hearing loss in this ear to be considered a ratable disability according to § 3.385.  In October 2006, private diagnostic testing was performed in conjunction with an examination for vertigo.  The evaluating audiologist reported that, according to the diagnostic test findings, the Veteran's hearing was within normal limits.  The results of that evaluation did not show sufficient hearing loss in his left ear according to § 3.385 to be considered a ratable disability by VA standards.  And absent satisfaction of the requirements of this governing VA regulation at any point or time since the filing of this claim, there simply is no current ratable disability to relate or attribute to his military service - again, even accepting that he was repeatedly exposed to loud noise while in service.  That is to say, the records dated since the filing of this claim (not just during his service) do not support the notion that he has a current ratable hearing loss disability involving his left ear, in other words, an impairment in earning capacity as the result of this claimed disease or injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

So not satisfying the requirements of § 3.385 to have a ratable left ear hearing loss disability, and not having done so at any point or time since the filing of this claim, is ultimately fatal to this claim - even though, as mentioned, there are documented instances of some measure of left ear hearing loss during his military service (though insufficient hearing loss to meet these § 3.385 requirements).

As a layman, he is not competent to determine whether his hearing loss meets these requirements of § 3.385 because this determination is based on the results of objective audiometric testing (an audiogram), not mere lay opinion.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

For these reasons and bases, the preponderance of the evidence is against this claim, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for left ear hearing loss is denied.


REMAND

The Veteran also claims that he should be granted service connection for positional vertigo, residuals of a CVA, hypertension, a cervical spine disorder, insomnia, low arch pronation, tinnitus, benign paroxysmal (chronic sinus), migraine headaches, a lumbar spine disorder, and a right ankle disorder.

In his March 2007 application for benefits, the Veteran indicated that he had injured his right ankle during his first period of service; that his sinus problems were the result of smoke and flames from burning oils; that physical and emotional stress of duty in Desert Storm/Shield led to a dramatic increase in his blood pressure and headaches; that he was unable to sleep on account of these headaches; that the Army training program and his helicopter duties also led to stress on his feet and lower back; and that, since returning from Desert Storm/Shield, he had suffered from paroxysmal positional vertigo, tinnitus, chronic fatigue, and arthritis (that is, in addition to left ear hearing loss).

His STRs and private medical records show that medical care or physical profile was issued at various times during his service.  In particular, there was loss of consciousness/vasovagal reaction (April 1984, May 1984, September 1986); right ankle sprain/accessory ossification (February 1986, February 2006); reported headaches and insomnia (September 1991); positional vertigo (November 2002, December 2005, May 2006, June 2006); magnetic resonance imaging (MRI) nonspecific findings of possible old ischemic infarct (May 2004); feet pain/pes planus (December 2005, February 2006, June 2006), lower back pain/degenerative disc disease (DDD)/osteoarthritis (April 2003, December 2005, February 2006, May 2006, June 2006); high blood pressure (December 2005, March 2006, May 2006, June 2006); migraine headaches (May 2006, August 2006); para sinusitis (May 2006); central neurological disorder (October 2006); tinnitus (October 2006), and cervical spine muscle spasm (October 2007).

It remains unclear, however, whether most of these claimed conditions were incurred during a period of ACDUTRA versus a period of INACDUTRA.  Since several of the disabilities on appeal, particularly vertigo, CVA, hypertension, insomnia, migraine headaches, sinusitis, osteoarthritis, and possibly tinnitus, are due to a disease process and not the result of an injury, service connection can only be established if they were incurred while he was performing ACDUTRA, not INACDUTRA.  And, unfortunately, there are no service personnel records (SPRs) specifying when he was on ACDUTRA versus INACDUTRA, which is essential to the adjudicatation of these claims.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the United States Army Reserves, the Adjutant General or Commandant of the Army National Guard, the National Personnel Records Center (NPRC), and any other appropriate State or Federal agency to:

a.  obtain the Veteran's complete personnel file.

b.  verify all periods of his ACDUTRA and INACDUTRA.  In doing so, request the specific dates - not just retirement points - for all his periods of ACDUTRA and INACDUTRA until he retired.


*If, after sufficient efforts, it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran with a written explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  See 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

2.  Next schedule appropriate VA compensation examinations to determine whether any of the claimed disabilities involving positional vertigo, residuals of a CVA, hypertension, cervical spine disorder, insomnia, low arch pronation, tinnitus, benign paroxysmal (chronic sinus), migraine headaches, low back disorder, and a right ankle disorder are due to an injury or disease that was incurred or aggravated during a period of AD or ACDUTRA or due to an injury (but not disease) that was incurred or aggravated during a period of INACDUTRA.

3.  Then readjudicate these claims in light of the additional evidence.  For any claim that is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims. 

The Veteran has the right to submit additional evidence and argument concerning these remaining claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


